Citation Nr: 1413039	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-15 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2010 Rating Decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  

The November 2010 Rating Decision denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Veteran filed a Notice of Disagreement in December 2010.  38 C.F.R. § 20.201 (2013).  The RO issued the Veteran a Statement of the Case (SOC) in May 2011.  The Veteran filed a timely Substantive Appeal, VA Form 9, in May 2011.  The RO issued a Supplemental SOC in August 2011.

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in April 2012.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the documents contained within are duplicative or not relevant to the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013). 

As an initial matter, the Board notes that the Veteran stated, during his April 2012 hearing, that he sought private medical treatment for hearing loss after service.  He reported that the believed the records from that treatment had been submitted to VA.  However, no private treatment records have been associated with the record, and nothing in the file indicates that there have been attempts to obtain such records.  Therefore, a remand is required to obtain these records and associate them with the record.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).  

Additionally, the Board seeks an addendum VA examiner opinion to clarify the opinions provided in the October 2010 VA examination.  Specifically, the October 2010 VA examiner stated that the etiology of the Veteran's tinnitus "cannot be determined on the basis of available information without resorting to speculation."  However, later in the examination report, the examiner opined that the Veteran's current tinnitus is not related to his military service.  Therefore, in order to make an accurate assessment of the Veteran's entitlement to service connection for tinnitus, an addendum opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he provide VA with authorizations (containing the names, addresses and approximate dates of private treatment) in order to obtain any outstanding private treatment records, specifically any records pertaining to treatment of the Veteran's hearing loss and tinnitus.  All actions to obtain the requested records should be documented fully in the claims file.  The Veteran should be notified of unsuccessful efforts in this regard in order to allow him the opportunity to obtain and submit those records.

2.  The Veteran's entire claims file, to include a complete copy of this REMAND, should be forwarded to the audiologist who examined the Veteran in December 2010 for an addendum opinion. 

Based on review of the claims file, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that tinnitus had its onset in or is otherwise medically related to service, to specifically include alleged noise exposure and/or the report of tinnitus in service.  Specifically, the examiner shall consider the Veteran's lay statements regarding the onset and history of his tinnitus.

A complete rationale should be provided for all opinions.  In rendering the requested opinion, the examiner should specifically consider and discuss the service treatment records, the October 2010 VA examination report, all other post-service medical evidence, and the Veteran's lay statements. 

If the prior (December 2010) examiner is not available, or further examination of the Veteran is deemed warranted, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate examiner, to obtain a medical opinion addressing the question posed above and providing the requisite rationales for all opinions requested.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


